Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, 19, 24-26 are objected to because of the following informalities:
Claims 1, 13, 19, 24-26 disclose lidar. The examiner suggests light detection and ranging (Lidar).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (FUSION OF LIDAR 3D POINTS CLOUD WITH 2D DIGITAL CAMERA IMAGE, 2015) in view of Fang et al. (Camera and LiDAR Fusion for On-road Vehicle Tracking with Reinforcement Learning, IEEE, 2019).
Regarding claim 1, Li discloses a method for automatically processing point cloud (Li, Introduction, [0001], “Fusion of LiDAR and camera data has many applications, such as virtual reality, autonomous driving, and machine vision”), comprising:
scanning to collect a point cloud (PCL) and an image through a lidar and a camera (Li, Introduction, [0002], “2D LiDAR sensors like UTM-30LX-EW”. In addition, in section 2.2 Image Sensor, [0001], “The Nikon S3000 camera sensor shown in Figure 2.7 (left) is used to get texture information from the environment”);
calibrating, by a controller, to match locations of the image and the point cloud (Li, section 4.1.1 Intensity-Based Registration, [0001], “Image registration in our research is the process of aligning the value of LiDAR intensity image with camera pixels”. PC includes a controller) including geometric and luminous intensity consistency of the image and the point cloud (Li, section 4.1.1 Intensity-Based Registration, [0001], “aligning the value of LiDAR intensity image with camera pixels. The intensity image is treated as the reference. After applying geometric transformation matrices to the panoramas, the camera image can be aligned with the reference image”. Aligning pixel values is considered luminous intensity consistency, and geometric transformation is considered geometric consistency); and
meshing, by the controller, the point cloud into a 3D image (Li, section 4.1.4 Back Projection of 2D Points to 3D points, [0002], “After getting the color and texture information, we import six parameters includes world coordinates X, Y, and Z and color information R, G, and B into MeshLab to generate 3D map”) including a difference between a shape of the image and a shape of the point cloud (Li, Figure 4.10 shows a difference between a shape of the image and a shape of the point cloud).
Li does not expressly disclose “through reinforcement learning that maximizes a reward”;
Fang et al. (hereinafter Fang) discloses based on reinforcement learning (Fang, Introduction, [0004], “a camera and LiDAR fusion algorithm with reinforcement learning”).
Fang discloses through reinforcement learning that maximizes a reward (Fang, A. Formulation as a Markov Decision Process, [0002], “r(st) is the reward that an agent received at state st, and the higher the tracking quality, the more rewards it will receive”).
Fang discloses through reinforcement learning that minimizes a reward (Fang, C. Tracking Results, [0001], “The “Best” dark red reward curve in Fig. 6 is constantly rBest-rBest equal to zero”. Reward equal to zero is considered minimizes a reward).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform Li’s image registration and 3D mesh generation using Fang’s camera and LiDAR fusion algorithm with reinforcement learning. The motivation for doing so would have been avoiding manually designing features for data fusion, and providing reinforcement learning framework to accurately track target.
Regarding claim 24, Li discloses a system for automatically processing point cloud based on reinforcement learning (Li, Introduction, [0001], “Fusion of LiDAR and camera data has many applications, such as virtual reality, autonomous driving, and machine vision”. PC is considered a system).
The remaining limitations recite in claim 24 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fang et al., as applied to claim 1, in further view of Baker et al. (US 2020/0400821).
Regarding claim 2, while Li teaches the action; Li as modified by Fang does not expressly disclose “a translation velocity vector and a rotation velocity vector”;
Baker et al. (hereinafter Baker) discloses a translation velocity vector and a rotation velocity vector (Baker, [0009], “the corrected velocity vector is a translation velocity vector or a rotational velocity vector”).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Baker’s determine corrected velocity vector is a translation velocity vector or a rotational velocity vector in the calibrating step, as taught by Li. The motivation for doing so would have been improving point cloud accuracy.
Regarding claim 5, Li as modified by Fang with the same motivation from claim 1 discloses a discrete value iteration (DVI) reinforcement learning algorithm (Fang, B. Reinforcement Learning of a Fusion-based Tracking, [0004], “Once we have an action, a state transition can be performed iteratively (st -> st+1)”. The state at each time reads on discrete value, and performed iteratively is considered discrete value iteration).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fang et al., as applied to claims 1 and 13, in further view of Shu et al. (US 2021/0035314).
Regarding claim 6, Li as modified by Fang does not expressly disclose “transforming the point cloud into a depth map by projecting the point cloud onto an image plane”;
Shu et al. (hereinafter Shu) discloses transforming the point cloud into a depth map by projecting the point cloud onto an image plane (Shu, [0087], “Construct a projective transformation function between the laser point cloud and the image”. In addition, in paragraph [0089], “Calculate the depth information corresponding to the pixel in the image according to the projective transformation function”).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Shu’s obtain a depth map of the image based on laser point cloud in the calibrating step, as taught by Li. The motivation for doing so would have been ensuring that a matching geographic location is maintained between the laser point cloud and the image that are for the same target scene.
Regarding claim 17, claim 17 recites limitation that is similar in scope to the method recited in claim 6 and therefore is rejected under the same rationale.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fang et al. in view of Shu et al. (US 2021/0035314), as applied to claims 1 and 17, in further view of Bao et al. (US 2020/0279120).
Regarding claim 7, Li as modified by Fang and Shu does not expressly disclose “a step of 3D spatial transformation which transforms the depth map by a transformation matrix”;
Bao et al. (hereinafter Bao) discloses a step of 3D spatial transformation which transforms the depth map by a transformation matrix (Bao, [0082], “a transformation matrix from a parameter matrix of the depth sensor to a parameter matrix of the image sensor may be determined according to the parameter matrix of the depth sensor and the parameter matrix of the image sensor; and the first depth map is transformed according to the transformation matrix”).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Bao’s depth map is transformed according to a transformation matrix in the calibrating step, as taught by Li. The motivation for doing so would have been providing ability to align a depth map with a target image.
Regarding claim 18, claim 18 recites limitation that is similar in scope to the method recited in claim 7 and therefore is rejected under the same rationale.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fang et al., as applied to claim 1, in further view of Ikeda (US 2019/0220673).
Regarding claim 8, Li as modified by Fang does not expressly disclose “a motion vector of a catch particle”;
Ikeda discloses a motion vector of a catch particle (Ikeda, [0068], “In Eq. (3), x denotes a state of a particle (state of a person). vi denotes a motion vector of the head of the person on an image acquired based on the state of the particle”).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Ikeda’s a motion vector of a catch particle in the meshing step, as taught by Li. The motivation for doing so would have been providing ability to determine positions of people on an image on the basis of information about the partial area.
Regarding claim 12, Li as modified by Fang with the same motivation from claim 1 discloses a discrete value iteration (DVI) reinforcement learning algorithm (Fang, B. Reinforcement Learning of a Fusion-based Tracking, [0004], “Once we have an action, a state transition can be performed iteratively (st -> st+1)”. The state at each time reads on discrete value, and performed iteratively is considered discrete value iteration).

Claims 13, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fang et al. in view of Baker et al. (US 2020/0400821).
Regarding claim 13, Li discloses a lidar-camera calibration method (Li, section 4.1.1 Intensity-Based Registration, [0001], “Image registration in our research is the process of aligning the value of LiDAR intensity image with camera pixels”).
The remaining limitations recite in claim 13 are similar in scope to the method recited in claims 1 and 2 and therefore are rejected under the same rationale.
Regarding claim 16, claim 16 recites limitation that is similar in scope to the method recited in claim 5 and therefore is rejected under the same rationale.
Regarding claim 25, a lidar-camera calibration system (Li, section 4.1.1 Intensity-Based Registration, [0001], “Image registration in our research is the process of aligning the value of LiDAR intensity image with camera pixels”. PC is considered a system).
The remaining limitations recite in claim 25 are similar in scope to the method recited in claim 13 and therefore are rejected under the same rationale.

Claims 19, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fang et al. in view of Ikeda (US 2019/0220673).
Regarding claim 19, Li discloses a point cloud mesh method (Li, section 4.1.4 Back Projection of 2D Points to 3D points, [0002], “After getting the color and texture information, we import six parameters includes world coordinates X, Y, and Z and color information R, G, and B into MeshLab to generate 3D map”).
The remaining limitations recite in claim 19 are similar in scope to the method recited in claims 1 and 8 and therefore are rejected under the same rationale.
Regarding claim 23, claim 23 recites limitation that is similar in scope to the method recited in claim 5 and therefore is rejected under the same rationale.
Regarding claim 26, a point cloud mesh processing system (Li, section 4.1.4 Back Projection of 2D Points to 3D points, [0002], “After getting the color and texture information, we import six parameters includes world coordinates X, Y, and Z and color information R, G, and B into MeshLab to generate 3D map”. PC is considered a system)
The remaining limitations recite in claim 26 are similar in scope to the method recited in claim 19 and therefore are rejected under the same rationale.

Allowable Subject Matter
Claims 3-4, 9-11, 14-15, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Crawford Jacinta can be reached on 5712701539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612